Citation Nr: 1000318	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-17 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability evaluation in excess of 30 
percent for a left knee traumatic chondromalacia patella, 
status post lateral release with instability of the patella 
and patellofemoral chondromalacia, and in excess of 10 
percent for degenerative arthritis of the left knee.

4.  Entitlement to a disability evaluation in excess of 40 
percent for the service-connected right knee disability 
status post a tear of the medial meniscus, traumatic 
chondromalacia patella, and status post patellectomy from 
July 8, 2002 to May 31, 2004; in excess of 50 percent from 
June 1, 2004 to February 28, 2005; and in excess of 30 
percent from March 1, 2005, to include entitlement to 
separate ratings for the right knee disability under 
Diagnostic Codes 5257 and 5010.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied entitlement to service connection for 
hemorrhoids and tinnitus, and from rating decisions dated in 
May 2003, December 2003, June 2004, and October 2004 which 
reduced the disability ratings assigned to the left and right 
knee disabilities.

In May 2005, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the claims folder. 

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC in April 2006.  At that time, the Board also granted 
restoration of a 30 percent rating for left knee disability 
from June 1, 2004.  

The Board remanded the case, in part, so that the AMC could 
issue the Veteran a statement of the case (SOC) on the issue 
of entitlement to restoration of a 50 percent rating for the 
service-connected right knee disability from March 1, 2005 
pursuant to the rule in Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board indicated that it would further consider 
this issue only if the Veteran submitted a timely substantive 
appeal.  The AMC issued the SOC on June 19, 2009; however, no 
substantive appeal was filed.  Therefore, this issue is not 
now before the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202 (2009).  The Board is aware that the 
representative listed the restoration issue in the "ISSUES 
PRESENTED FOR REVIEW" section of the August 5, 2009 
Appellant's Post-Remand Brief.  However, the Board does not 
find that the brief constitutes a substantive appeal 
regarding this issue.  The representative simply lists the 
issue on the cover page but does not provide any specific 
argument relating to the restoration issue.  See 38 C.F.R. 
§ 20.202 (2009) (The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.)  
Indeed, the representative does not make any reference to the 
regulations pertaining to rating reductions (i.e., 38 C.F.R. 
§ 3.105 and 3.344).  Insofar as the representative contends 
that the Veteran right knee disability deserves a higher 
rating, see last paragraph on page 3, such argument will be 
addressed by the increased rating issue being remanded below.  

The issues of service connection for hemorrhoids and 
increased ratings for right and left knee disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

There is competent medical evidence to show that the 
Veteran's tinnitus is attributable to noise exposure in 
service.  




CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with his 
claim.

In the instant case, the Board has rendered a decision in 
favor of the Veteran, finding that service connection for 
tinnitus is warranted, and therefore, a further discussion of 
the VCAA duties is unnecessary at this time.

II.  Law & Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent 
evidence showing the following: (1) the existence of a 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the current disability and a disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 
Vet. App. 247 (1999).

II.  Analysis

The Veteran contends that he has tinnitus due to acoustic 
trauma sustained in service.  

The report of VA examination in January 2009 establishes that 
the Veteran has a current diagnosis of bilateral tinnitus.  
Element (1) is accordingly met.

With respect to element (2), in-service disease or injury, 
service treatment records are negative for complaint of or 
treatment for tinnitus.  The Veteran's DD 214 reflects that 
he served as a radio telegraph operator in service.  At the 
March 2005 hearing, the Veteran testified that he was exposed 
to weapons and the artillery range, and that he spent a great 
deal of time near the helicopters.  He reported having "head 
noises" since service.  

There is no reason to doubt the credibility of the Veteran in 
reporting exposure to noise during service.  Given his job as 
a radio telegraph operator, it is facially plausible that he 
was exposed to noise while in service.  The Board also notes 
that the Veteran is competent to report the symptoms of 
tinnitus.  Competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge; such knowledge comes to a witness through 
use of his senses, that which is heard, felt, seen, smelled 
or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is 
within the Veteran's realm of personal knowledge whether he 
has ringing in his ears.  Therefore, the Board will concede 
noise exposure in service.  Element (2) is met. 

In January 2009, the Veteran was afforded a VA examination to 
determine the etiology of his tinnitus.  The claims file was 
reviewed.  The examiner noted the Veteran's contentions that 
he served during the Vietnam War, was a member of an 
"artillery unit", and engaged in "combat."  The examiner 
also noted the Veteran's complaint of being exposed to noise 
from the radio while serving as a radio telegraph operator.  
Following clinical evaluation, the examiner concluded:

It is more likely than not that the 
primary etiology for the bilateral 
tinnitus is service related military 
noise exposure.  This is due to the fact 
that he reports significant noise 
exposure in the service and he reported 
tinnitus following noise exposure while 
in service.  Tinnitus following noise 
exposure typically indicates acoustic 
trauma.  

The Board finds this opinion sufficient to support the claim.  
Although personnel records do not confirm the Veteran's 
report of serving in Vietnam, in an artillery unit, or in 
combat, the VA examiner's opinion is also apparently based on 
noise from the radio as a radio telegraph operator, which has 
been confirmed.  That is, without any indication to the 
contrary, the Board must assume that the term "military 
noise exposure" as used by the examiner includes the radio 
noise the Veteran was exposed to as a radio telegraph 
operator.  

Accordingly, service connection is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for tinnitus is granted. 




REMAND

Service Connection for Hemorrhoids

In April 2006, the Board remanded the claim of entitlement to 
service connection for hemorrhoids for the purpose of 
obtaining a VA examination and etiological opinions.  
Specifically, the VA examiner was instructed to provide 
opinions as to whether the Veteran's hemorrhoids first 
manifested during his period of service [direct service 
connection], are medically related to disease or injury in 
service [direct service connection], and were caused or 
aggravated by service-connected disabilities, to include 
medications taken for these disabilities [secondary service 
connection].  

The Veteran underwent VA examination in December 2008; 
however, the examiner only provided an etiological opinion 
regarding the secondary service connection aspect of the 
claim.  The examiner's failure to provide etiological 
opinions with respect to the direct service connection 
aspects of the claim, as instructed by the Board, renders the 
December 2008 opinion inadequate for rating purposes.  In 
addition, while the examiner concluded that the Veteran's 
hemorrhoidal symptoms were probably exacerbated by 
medications he takes for his service-connected disabilities, 
the examiner did not comment on the degree of aggravation.  
Compensation is payable for the degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Accordingly, the Board finds that a remand for 
additional etiological opinions is required.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

Increased Ratings for Left and Right Knee Disability 

The Veteran's degenerative arthritis of the left knee is 
evaluated under Diagnostic Code (DC) 5010, traumatic 
arthritis substantiated by x-ray findings.  According to DC 
5003, the diagnostic code which rates impairment resulting 
from degenerative arthritis, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.

The Veteran's right knee disability is evaluated under DC 
5003-5261.  

Under DC 5261 for limitation of extension of the leg, a 0 
percent evaluation is warranted for extension limited to 5 
degrees, a 10 percent evaluation is warranted for extension 
limited to 10 degrees, a 20 percent evaluation is warranted 
for extension limited to 15 degrees, a 30 percent evaluation 
is warranted for extension limited to 20 degrees, a 40 
percent evaluation is warranted for extension limited to 30 
degrees, and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Normal 
range of motion of the knee is 0 degrees of extension and 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Pursuant to the April 2006 Board remand, the Veteran was 
afforded a VA orthopedic examination in November 2008.  On 
range of motion testing, extension of the right and left knee 
was to minus 40 degrees and minus 35 degrees, respectively.  
These figures appear to indicate that the Veteran has 
hyperextension of the knees.  X-rays revealed no visible 
patella of the right knee.  

The Board also notes that the issue of entitlement to an 
increased rating for right knee disability was not included 
in the supplemental SOC (SSOC) issued in June 2009.  
Accordingly, a remand for issuance of a SSOC is required.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA 
examiner who conducted the December 2008 
VA examination (or, if unavailable, to 
another appropriate VA reviewer).  In an 
addendum, the reviewer should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the hemorrhoids first 
manifested during the Veteran's period of 
service and are medically related to 
disease or injury in service.  The 
reviewer should also attempt to quantify 
the degree of aggravation to the Veteran's 
hemorrhoidal symptoms caused by the 
medications he takes for his service-
connected musculoskeletal disabilities.  
The reviewer should provide a rationale 
for his/her opinions.  Review of the 
claims folder should also be acknowledged.

2.  Return the claims folder to the VA 
examiner who conducted the November 2008 
VA orthopedic examination.  In an 
addendum, the examiner should comment on 
the range of extension of the knees.  In 
particular, the examiner should note 
whether there is hyperextension of the 
knees, and if so comment on whether such 
reflects underlying pathology and/or 
represents additional disability.  The 
examiner should also render an opinion as 
to the level of functional impairment 
caused by any hyperextension noted.  A 
rationale for any opinion must be 
provided.

If this examiner is unavailable, or if it 
is felt that additional testing and 
examination is necessary, the Veteran 
should be scheduled for a VA orthopedic 
examination.  The examiner should report 
the range of motion of each knee in 
degrees.  The examiner should determine 
whether the knee disabilities are 
manifested by weakened movement, excess 
fatigability, or incoordination.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination. A rationale for this 
opinion should be provided.  Review of the 
claims folder should also be acknowledged.



3.  Thereafter, readjudicate the issues on 
appeal.  If all the desired benefits are 
not granted, a SSOC should be furnished to 
the Veteran and his representative.  The 
case should then be returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


